Exhibit 3.1 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: Jin Jie Corp 2. Resident Agent Name and Street Address: (must be a Nevada address where process may be served) Business Filings Incorporated Name 6100 Neil Road, Suite 500, Reno Nevada (MANDATORY) Physical Street Address City Zip Code (OPTIONAL) Mailing Address City State Zip Code 3. Shares: (number of shares corporation is authorized to issue) Number of shares with par vaue: Par value per share: Number of shares without par value: 4. Names & Adresses of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional page if more than 3 directors/trustees) 1. Ka Lai Lai Name 409 - 4th FloorTusi King House, choi Hung Estate Hong Kong Hong Kong 0 Street Address 2. Wei Xiang Zeng City State ZIp Code Name 409 - 4th FloorTusi King House, Choi Hung Estate Hong Kong Hong Kong 0 Street Address City State Zip Code 3. Name Street Address City State Zip Code 5. Purpose: (optional - see instructions) The purpose of this Corporation shall be: All lawful business 6. Name Address and Signature of Incorporator: (attach additional page if more than 1 incorporator) The Nevada Company, Terese Coulthard, Asst. Sec. X Name Signature 8025 Excelsior Drive, Suite 200 Address Madison City WI
